Citation Nr: 9926530	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial evaluation in excess of 40 
percent for left lower extremity venous insufficiency.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for right lower extremity venous insufficiency.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cerebrovascular accident.  

6.  Entitlement to an initial evaluation in excess of 20 
percent for abdominal aortic aneurysm.  

7.  Entitlement to an initial compensable evaluation for 
nicotine dependence.  

8.  Entitlement to an initial evaluation in excess of 30 
percent prior to July 22, 1998 and effective November 1, 1998 
for coronary artery disease with postoperative coronary 
artery bypass graft (CABG).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
November 1964.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Boise, Idaho Regional Office (RO).  The 
veteran filed his original claim for emphysema and hearing 
loss in November 1995.  In July 1995 the RO denied the 
veteran's claims.  The veteran perfected appeals for those 
issues in January 1996.  

The veteran's notice of disagreement (NOD) of November 1995 
was construed as a claim for entitlement to service 
connection for nicotine dependence.  Apparently in this claim 
was inferred a claim for tobacco related illness.  Residuals 
of tobacco related illness were identified on VA examination 
in March 1998.  

In an April 1998 rating action, entitlement to service 
connection was granted for nicotine dependence.  This was 
evaluated as noncompensably disabling.  

In the same rating action entitlement to secondary service 
connection was granted for coronary artery disease, evaluated 
as noncompensable, COPD evaluated as 30 percent disabling, 
venous insufficiency of the lower extremities evaluated as 30 
percent disabling, residuals of a cerebrovascular accident 
evaluated as 10 percent disabling, and abdominal aneurysm 
evaluated as 20 percent disabling.  The prior denial of 
entitlement to service connection for hearing loss was 
continued.  

The grant of entitlement to service connection for COPD was 
in essence a grant of the claim for entitlement to service 
connection for emphysema.  Disability from one has not been 
disassociated from disability due to the other.  

In May 1998 the veteran submitted an NOD with respect to the 
April 1998 rating action.  However, it was not a blanket NOD.  
He specified that he disagreed with the denial of entitlement 
to service connection for hearing loss.  As noted above, this 
appeal was already perfected.  The veteran also disagreed 
with the initial evaluations assigned for COPD, lower 
extremity venous insufficiency, cerebrovascular accident 
residuals and abdominal aortic aneurysm.  The NOD made no 
reference to the evaluations assigned for nicotine addiction 
or coronary artery disease.  

Accordingly, when the August 1998 statement of the case (SOC) 
was issued, the only increased evaluation claims addressed 
were the claims for COPD, venous insufficiency of the lower 
extremities, cerebrovascular accident and abdominal aneurysm.  
It is noted that in July 1998, the RO did assign separate 
evaluations for venous insufficiency of each lower extremity.  
A 40 percent evaluation was assigned for insufficiency of the 
left lower extremity, and a 20 percent evaluation was 
assigned for insufficiency of the right lower extremity.  

The veteran submitted a VA Form 9, substantive appeal in 
October 1998.  In that substantive appeal the veteran only 
made specific reference to the claims for entitlement to 
increased evaluations for COPD, left lower extremity and 
right lower extremity venous insufficiency, and 
cerebrovascular accident residuals.  



However, he checked a box on the VA-9 stating that he wanted 
to appeal all issues listed in the Statement of the Case.  
Therefore the specifically listed issues and the claim for 
entitlement to an increased evaluation for an abdominal 
aortic aneurysm were all perfected as of the date of receipt 
of the VA Form 9.  

In the VA-9 the veteran also stated that he had nicotine 
dependence acquired on active duty and his heart or artery 
disease was worse.  This statement, while somewhat ambiguous, 
is construed as a NOD on the issues of the evaluations 
assigned for nicotine dependence and coronary artery disease 
in the April 1998 rating action.  

In February 1999 the RO granted entitlement to a 100 percent 
evaluation for coronary artery disease with postoperative 
CABG effective July 22, 1998 through October 31, 1998.  A 30 
percent evaluation was continued effective November 1, 1998. 

The veteran was not provided with an SOC on the issues of 
entitlement to an initial compensable evaluation for nicotine 
dependence and entitlement to an initial evaluation in excess 
of 30 percent prior to July 22, 1998 and effective November 
1, 1998 for coronary artery disease with postoperative CABG.  
Failure to issue a statement of the case (SOC) was a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  This is addressed further in the 
remand portion of the decision.  

The phrasing of the issues on the title page of this decision 
reflects the recent case Fenderson v. West, 12 Vet. App. 119 
(1999), where the Court held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time.  







FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran has shown severe stasis dermatitis and 
persistent ulceration of the left leg.  

3.  The veteran has shown stasis dermatitis of the right leg 
with moderate discoloration.  

4.  In December 1995 Forced Expiratory Volume in one second 
(FEV-1)/Forced Vital Capacity (FVC) was 43 percent.  In March 
1998, FEV-1/FVC was 41 percent.  

5.  Starting with his VA treatment on May 27, 1998 the 
veteran required outpatient oxygen therapy for his COPD.  

6.  The only residual of the veteran's cerebrovascular 
accident objectively demonstrated is a mild face droop on the 
left. 

7.  The veteran's abdominal aortic aneurysm is 3.5 
centimeters in diameter and stable without any residuals 
shown.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  



2.  The criteria for entitlement to an initial evaluation of 
60 percent for venous insufficiency of the left leg have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 4.104, Diagnostic Code 7121 (1998).  

3.  The criteria for entitlement to an initial evaluation of 
30 percent for venous insufficiency of the right leg have 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.104, Diagnostic Code 7121.  

4.  The criteria for an initial evaluation in excess of 30 
percent for COPD have not been met prior to October 7, 1996. 
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.97, 
Diagnostic Code 6603 (effective prior to October 7, 1996).  

5.  The criteria for entitlement to an initial evaluation of 
60 percent for COPD have been met effective from October 7, 
1996 to May 26, 1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.97, Diagnostic Code 6604 (1998).  

6.  The criteria for entitlement to a 100 percent (total) 
evaluation for COPD have been met effective May 27, 1998.  
38 U.S.C.A. §§ 5107, 1155; 38 C.F.R. §§ 3.102, 4.3, 4.97, 
Diagnostic Code 6604.  

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a cerebrovascular 
accident have not been met.  38 U.S.C.A. §§ 5107, 1155; 
38 C.F.R. § 3.102, 4.3, 4.124a, Diagnostic Codes 8007 to 
8009, 8207 (1998).  

8.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for an abdominal aortic aneurysm have 
not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.104, Diagnostic Code 7110 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss.  

Factual Background

The November 1956 report of examination for enlistment shows 
that bilateral whispered voice hearing was 15/15.  The 
veteran denied a history of ear trouble when he completed the 
report of medical history portion of the enlistment 
examination.  

On a screening audiometry in December 1959, the reading at 
all Hertz frequencies (in decibels) bilaterally was 10, by 
American Standards Association (ASA).  On discharge from 
service in November 1964, an audiometry examination was 
performed.  Readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were as follows (in decibels): 0, 0, 0, 
0, and 15 (ASA).  Readings for the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 0, 0, 0, 10, and 25 (ASA).  
Whispered and spoken voice hearing appear to have been 15/15 
bilaterally.  Service medical records contain no complaints 
or findings of hearing loss.

Treatment records from the 1970's were negative for any 
evidence of hearing loss.  The veteran did report on one 
occasion that he had raced motorcycles.  A VA examination in 
September 1978 showed grossly normal hearing.  

In October 1994 in conjunction with a VA hospitalization for 
other disorders, the veteran complained of decreased hearing.  
He was not referred to the audiologist.  

In his NOD submitted in November 1995, the veteran reported 
that he lost his hearing arming planes with bombs and 
missiles on the flight deck.  He also reported using an air 
chisel.  He maintained that the Navy did not provide hearing 
protection.  He repeated the same contention in his 
substantive appeal.  

On VA examination in March 1998 the veteran reported that he 
had a hard time understanding speech.  He felt that his 
hearing in the left ear was better than the hearing in the 
right ear.  He reported noise exposure in service including 
use of an air chisel and work on the flight line.  He stated 
that his right ear was closer to the air chisel when he used 
it.  He also recalled an incident when a practice bomb 
exploded near him on the flight deck causing his hearing to 
decrease for a few days.  He denied that he was provided with 
hearing protection.  He denied any occupational noise 
exposure.  He reported that he had hearing loss for over 30 
years.  

Readings for the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows (in decibels): 10, 45, 70, 65, and 65.  
Readings for the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 15, 65, 60, and 65.  The impression was of 
asymmetrical hearing loss.  There was a moderate to 
moderately severe mid to high frequency sensorineural hearing 
loss in the right ear and a mild to moderately severe 
sensorineural hearing loss in the left ear.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the Board's review of the service 
medical records discloses that there was no hearing loss 
disability in either ear as defined for VA purposes.  
38 C.F.R. § 3.385.  



While a hearing loss disability was shown on VA examination 
in March 1998, there was no evidence that the veteran had 
this disability until many years after service. 

While the veteran told the VA examiner that he was exposed to 
various types of loud noise without protection in service and 
denied post service occupational noise exposure, the entire 
evidentiary record is devoid of a link between hearing loss 
and the veteran's active service.  A restatement of medical 
history by a medical examiner un-enhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" of the assertion made in the 
history.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Simply because the examiner took the veteran's history of 
noise exposure in service does not mean that it was the 
examiner's opinion that the veteran's hearing loss was due to 
that noise exposure.  

As for the veteran's history, even though he may have been 
exposed to loud noise in service as asserted, the fact 
remains that there is no evidence of hearing damage in 
service or for many years thereafter and no medical evidence 
of a nexus between current hearing loss and the veteran's 
service.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for hearing loss must be denied as not well 
grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims. McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the claim for service connection for bilateral hearing 
loss is not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim were well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss.


II.  Entitlement to increased initial 
evaluations for left and right lower 
extremity venous insufficiency, COPD, 
residuals of a cerebrovascular accident, 
and abdominal aortic aneurysm.  

Factual Background
Left and Right Lower Extremity Venous Insufficiency

During a VA hospitalization in October 1994 for other medical 
problems it was noted on the hospital summary that the 
veteran had a history of chronic venous insufficiency.  

In an associated hospitalization report it was noted that the 
veteran was taking Furosemide for lower extremity edema.  It 
was reported that he had developed deep venous thrombosis 
after an angioplasty.  Deep venous thrombosis reportedly 
affected the right lower extremity.  Venous insufficiency of 
the left lower extremity was related to harvesting of the 
saphenous vein.  

On examination femoral and pedal pulses were excellent.  
There was no cyanosis or edema.  There was a well-healed 
venous ulcer in the left lower extremity.  Neurological 
examination was within normal limits.  

The veteran underwent a VA examination in February 1998.  He 
noted that saphenous veins of both lower extremities were 
harvested for a CABG operation.  The veteran reported that he 
had a prior diagnosis of deep venous thrombosis of the left 
lower extremity.  The doctor commented that given the 
condition of the left leg it was certainly not unreasonable 
to presume that he had deep venous thrombosis of the left 
lower extremity.  

The veteran reported that he had a stasis ulcer on the lower 
medial left leg three months of every year treated with an 
Unna boot that he changed every three to seven days.  The 
ulcer reportedly had recurred and was in a healing stage.  On 
examination, there was stasis hyperpigmentation of both lower 
extremities, left much worse than right.  There were weak 
dorsalis pedis and posterior tibial pulses bilaterally.  

There was a large (15 by 7 centimeter) area of dark 
hyperpigmentation due to venous stasis on the superior medial 
malleolar area on the left.  In this area there were two very 
superficial well-healing ulcers, five millimeters and 1.5 
millimeters in diameter respectively.  He arrived wearing an 
Unna boot that was removed.  A replacement was to be 
provided.  There were extensive superficial varicosities on 
the left lower extremity with less severe varicosities on the 
right lower extremity.  

The assessment was bilateral lower extremity venous 
insufficiency, left greater than right with recurrent left 
lower extremity stasis ulceration.  The examiner added that 
if a deep venous thrombosis was present this would be 
expected to contribute to the pathogenesis of the left lower 
extremity venous insufficiency.  

VA outpatient treatment records from May 1998 showed 
treatment of the legs.  The veteran reported that while he 
usually had exacerbations of stasis dermatitis three months 
out of the year, his current symptoms had lasted for an 
entire year.  He told the doctors that he would change his 
boot weekly.  He felt that his leg was infected.  There was 
green oozing on the Unna boot.  There was a 3 by 2.5 
centimeter ulcer on the left medial malleolus.  It was oozing 
and purulent with "lots" of stasis pigmentation but no 
cellulitis.  The left leg was "MUCH REDDER" than the right 
leg.  There was also a 1 centimeter by 1 centimeter area with 
"sup ulceration."  On follow-up later that month, the 
veteran had no edema of the extremities.  He did have a 
healing ulcer on the left shin and there was a pigmented area 
of skin surrounding the ulcer.  

In a VA hospital report from July 1998, diagnoses were made 
of history of deep vein thrombosis and stasis dermatitis.  A 
cardiology note from July 1998 noted that the veteran had 
chronic leg swelling and 1/2 block leg claudication, left 
greater than right.  The veteran had a left medial ankle scar 
from an old venous ulcer.  There were venous stasis changes.  
Pulses were 1 plus.  There was no edema.  

The same findings were made in August 1998 notes.  

The veteran was hospitalized again in September 1998 through 
VA for other complaints; no findings were apparently made 
with regard to the venous insufficiency.  

In a VA hospital report from October 1998 it was incidentally 
noted that the veteran had peripheral vascular disease with 
venous stasis dermatitis.  No specific findings were made 
with regard to the legs.  

During a VA hospitalization for chest pain in December 1998 
to January 1999, there was no cyanosis or edema of the 
extremities.  There did not appear to be other evaluation of 
the lower extremities.  There was no evaluation of the legs 
again during the veteran's February 1999 hospitalization for 
chest and shoulder pain. 


COPD

In October 1994 the veteran was hospitalized in a VA Medical 
Center for chest pain.  The various potential causes for the 
chest pain were explored.  By history there was a question of 
obstructive airway disease and a history of pleural 
pneumonitis.  Habits included a long history of tobacco 
abuse, with use discontinued for eight years.  On admission, 
the chest was clear to auscultation.  In an associated report 
the veteran reported that in the summer he had been able to 
walk for a mile at a time, stopping primarily for shortness 
of breath.  It was noted that he also had moderate COPD.  

On examination there was no cough.  There was a history of 
exertional dyspnea.  The lungs were clear although breath 
sounds were mildly decreased.  There was a prolongation of 
forced expiration.  The doctor felt that there was moderate 
COPD.  

A report from a private physician dated in August 1996 noted 
that the veteran had significant COPD.  His FEV-1/FVC ratio 
in December 1995 was 43.  

At the time of his February 1998 VA examination it was noted 
that the veteran's chest pain was occasionally helped with 
use of metered dose inhalers.  Exercise tolerance was limited 
by shortness of breath.  He related that his activity 
included work on guns and ranching.  He estimated that he 
could walk one-half mile on flat ground at his own speed 
without stopping.  With any incline or upon attempting to 
increase his speed, he would have to stop.  


He reported that he was on home oxygen for three to four 
years but subsequently this was discontinued with 
aminophylline was initiated.  He then stated that he was not 
on aminophylline or oral or inhaled steroids at present but 
used albuterol and ipratropium metered dose inhalants on a 
daily basis.  

On examination the lungs were clear.  COPD was described as 
moderately disabling.  X-rays showed the chest to be stable 
from February 1996.  Pulmonary function studies from March 
1998 showed an FEV-1 of 50 percent of predicted, 
pretreatment.  The FEV-1/FVC ratio was 41.  Post treatment 
FEV-1 was 65 percent of expected.  The FEV-1/FVC ratio was 
49.  Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO) was 70 percent of predicted.  
The interpretation of the spirometry was severe airflow 
obstruction.  There was mild reduction in DLCO consistent 
with maldistribution of ventilation, blebs, or bullae.  It 
was noted that since December 1995 FEV, FEV-1, and DLCO had 
all reduced.  

In March 1998 the veteran was seen for cold symptoms.  
Examination of the chest revealed a few scattered crackles, 
and a few wheezes with expiration. There was good air 
movement throughout all fields.  Medications included an 
albuterol inhaler.  On May 27, 1998 the veteran was seen for 
an exacerbation of COPD.  December 1995 pulmonary function 
tests showing an FEV-1/FVC ratio of 43 percent were cited.  
Prednisone, nebulizers, MDI, and oxygen were prescribed.  

In a VA hospital report dated in July 1998 it was noted that 
the veteran was on home oxygen, four liters, since May 1998 
after pneumonia.  Pulmonary function tests from June 1998 
showed an FEV-1 of 1.68 and an FVC of 4.06 liters (the same 
as shown on the March 1998 studies therefore the ratio would 
be the same).  DLCO was 70 percent of expected.  According to 
the hospitalization report the COPD was stable during 
hospitalization with no evidence of exacerbation or 
infection.  In a treatment note from July 1998, it was noted 
that the veteran had remained fairly active working on his 
ranch doing physical labor such as fixing fences.  The 
veteran's chest was clear to auscultation.  COPD was 
described as asymptomatic with pulmonary function tests 
showing moderate disease.  

During August 1998 the veteran was continued on various 
inhaled medications.  A nursing note from August 1998 
indicates that the veteran was still on 4 liters of oxygen.  
Another notation the same month indicated that the veteran's 
COPD did not explain his persistent oxygen requirement.  

When the veteran was next hospitalized in September 1998 it 
was noted that he had COPD and was on home oxygen.  Pulmonary 
function tests results from June 1998 were cited.  

The veteran was hospitalized again in October 1998, primarily 
for coronary artery disease.  It was noted that the veteran 
was home oxygen dependent on two to four liters since May 
1998.  June 1998 pulmonary function studies were cited.  FEV-
1 was described as severely reduced.  During his hospital 
stay he did not have any difficulties with shortness of 
breath and was maintained on albuterol, atrovent, azmacort, 
MDIs and his outpatient regimen.  

During a hospitalization from December 1998 to January 1999 
the veteran reported a productive cough.  He had two episodes 
of hemoptysis with roughly two tablespoons of blood mixed 
with mucus.  The March 1998 pulmonary function test results 
were cited.  The history of COPD was confirmed.  Lung 
examination showed diffuse crackles in the right lower lobe 
with increased fremitus.  There was no egophony in any lung 
field.  Chest x-ray showed right lower lobe infiltrate.  A 
computerized tomographic (CT) angiogram showed pneumonia.  
The veteran was treated for pneumonia.  He was maintained on 
oxygen.  It was also noted in his list of medications that he 
was using several inhalers including albuterol, ipratropium 
bromide, and triamcinolone.  

The veteran was hospitalized in February 1999 for chest and 
shoulder pain and COPD.  He was described historically as 
status post recent bronchitis and recent COPD exacerbation.  
However, he was currently doing well and had recovered from 
the exacerbation.  He was finishing a prednisone taper and 
had finished a course of antibiotics.  


Residuals of a Cerebrovascular Accident

In a VA hospitalization report from October 1994 the veteran 
reported that he had a right hemisphere stroke in 1983.  
According to the hospital report the cause for the stroke was 
not identified and Doppler studies of the carotids were 
fairly unremarkable.  On examination carotid upstrokes were 
brisk and there were no bruits.  Venous pressure was normal.  
Neurological examination was grossly within normal limits.  
An impression was given of a history of a cerebral ischemic 
event with residual left hemiparesis.  

The veteran underwent a VA examination in February 1998.  
There was a history of a right hemispheric stroke in 1983 
with subsequent left hemiparesis.  There was no original 
documentation of this stroke.  The doctor noted that the 
carotids were described as fairly unremarkable.  The veteran 
reported that he had a stroke in approximately 1986 with left 
sided weakness of the face, arm and leg.  He also reported 
some memory loss.  He claims that he had occasional slurring 
of words, and decreased dexterity of the left hand.  He told 
the examiner he was right handed.  It was also noted that his 
right upper extremity was disabled due to recent shoulder 
surgery, which arguably made his left hand dexterity problem 
a more significant abnormality.  

On examination, neurologic evaluation showed clear speech and 
symmetric facies.  There was 4-/5 strength in the left upper 
and lower extremities.  The right supper extremity was not 
tested due to pain from recent shoulder surgery.  The 
examiner felt that it was likely that the veteran did have a 
stroke, notwithstanding the lack of documentation in the 
claims file.  

VA outpatient treatment records from March and May 1998 
showed no indication of residuals of stroke.  

In the discharge summary from a VA hospitalization in July 
1998 a diagnosis was made of history of cerebrovascular 
accident in 1986, no residuals.  Notes from that 
hospitalization show an impression of status post 
cerebrovascular accidents in 1986 with minimal left sided 
weakness.  On neurological examination, the veteran was alert 
and oriented. Cranial nerves were intact except for a slight 
left facial droop.  Strength was 5/5 throughout except that 
there was decreased shoulder motion due to pain.  Light touch 
and coordination were intact.  Reflexes were 1+ throughout 
with downgoing toes bilaterally.  

Additional neurological examinations in August 1998 had 
similar results.  Examinations were normal except for slight 
left facial droop.  

In a VA hospital report from September 1998 it was noted that 
the veteran reported severe pain in the top of his head and 
some report of left-sided neurological deficits.  It was 
noted that the veteran had originally presented to an outside 
hospital.  The emergency room physician found some unequal 
pupillary response, slurred speech, left facial droop, 
questions of double vision or blurred vision, and significant 
left arm and leg weakness.  On presentation to the VA 
hospital, the veteran had mild left arm and leg weakness, and 
left sided decrease in sensation. The pupils were pinpoint 
and reactive bilaterally.  According to the veteran and 
family there was no persistent slurring of speech.  Headache 
and blurry vision reportedly resolved by the second hospital 
day.  CT showed no new cerebrovascular accident.  
Neurological examinations were stable and unchanging.  The 
veteran's wife told the doctors that the veteran had residual 
left sided weakness and decreased sensation as well as some 
residual left face droop since an old right parietal stroke 
in 1986.  

In a VA hospital report from October 1998 it was noted that 
the veteran had two cerebrovascular accidents in 1996 with 
residual left side weakness, and facial droop.  Carotid 
ultrasounds reportedly showed bilateral 1 percent to 15 
percent internal carotid stenosis but no other lesions.  On 
admission there was some left facial droop but he had intact 
strength and sensation otherwise.  




During VA hospitalization in December 1998 and January 1999, 
the veteran was noted to have a history of right sided 
cerebrovascular accident, presumed, in 1986.  No relevant 
findings were made during a February 1999 hospitalization for 
chest and shoulder pain and COPD.  


Abdominal Aortic Aneurysm

The veteran was hospitalized at a VA Medical Center in 1994 
for chest pain.  He reported his abdominal aortic aneurysm, 
and noted that he felt that it had increased in size.  The 
hospital report noted that the aneurysm had measured 3.5 
centimeters.  On the day of admission it was measured by 
abdominal ultrasound at 3.3 centimeters.  There was no sign 
of increase in the size of the aneurysm.  The veteran 
reported abdominal pain but the doctor did not feel that the 
pain was secondary to the aneurysm, which was described as 
stable.  

On VA examination in February 1998 the veteran had an 
abdominal aortic aneurysm present.  The abdomen was obese.  
The aorta was not palpable.  It was 3.4 centimeters in 
diameter in November 1997.  The VA examiner found the 
aneurysm to be small, asymptomatic and stable.  

VA outpatient treatment records from March and May 1998 
contained no findings or complaints with regard to the 
abdominal aortic aneurysm.  

During VA hospitalizations in 1998 it was noted that the 
veteran had a stable abdominal aortic aneurysm measuring 3.5 
centimeters in November 1997.  During the December 1998 to 
January 1999 hospitalization the aneurysm was described as 
3.4 centimeters in November 1997.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998). 

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating lung disorders effective October 7, 1996.  61 Fed. 
Reg. 46720 (Sept. 5, 1996).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the regulatory criteria in effect prior to October 7, 
1996, there was no specific rating provision for COPD.  Under 
diagnostic code 6603 a 30 percent evaluation was assigned for 
moderate emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface; pulmonary function tests would be 
consistent with moderate emphysema.  A 60 percent evaluation 
would be assigned for a severe case with exertional dyspnea 
sufficient to prevent climbing one flight of stairs or 
walking one block without stopping.  Ventilatory impairment 
would exist to a severe degree confirmed by pulmonary 
function tests and marked impairment of health.  A 100 
percent evaluation was assigned under the prior criteria for 
pronounced intractable and totally incapacitating symptoms 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion.  The severity of the emphysema would be confirmed 
by chest x-rays or pulmonary function tests.  

Under the revised criteria, only effective on and after 
October 7, 1996, a 30 percent rating is appropriate for COPD 
where there is an FEV-1 of 56 to 70 percent of predicted; an 
FEV-1 /FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 
percent of predicted.  A 60 percent rating is in order where 
there is an FEV-1 of 40 to 55 percent of predicted; an FEV-1 
/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent of 
predicted; or maximum oxygen consumption or 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is assigned where there is FEV-1 of less than 40 
percent of predicted; an FEV-1 /FVC of less than 40 percent; 
DLCO (SB) of less than 40 percent of predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.  

Also during the course of the veteran's appeal, new criteria 
were issued for cardiovascular diseases effective January 12, 
1998.  62 Fed.Reg. 62507 (Dec. 11,1997).  

Prior to January 12, 1998, the minimum rating for an aortic 
aneurysm was 20 percent.  A 60 percent evaluation was 
assigned where exercise and exertion were precluded.  A 100 
percent evaluation was assigned after establishment of a 
diagnosis with markedly disabling symptoms; and for one year 
after surgical correction (with any type graft).  Thereafter, 
residuals of graft insertion would be rated.  

Under the new regulatory criteria effective on and after 
January 12, 1998 an aortic aneurysm is 100 percent disabling 
if five centimeters or more in diameter or if symptomatic; or 
for an indefinite period between hospital admission for 
surgical correction (including any type of graft insertion).  
A 60 percent evaluation is provided if the aneurysm precludes 
exertion.  Otherwise, residuals of surgical correction are 
evaluated according to the organ systems affected.  38 C.F.R. 
§ 4.104, Diagnostic Code 7110.  

The rating criteria for peripheral vascular disease were also 
revised in the December 1997 regulatory change.  Effective 
January 12, 1998 a 20 percent evaluation is provided for 
post-phlebitic syndrome of any etiology where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is assigned where there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent evaluation is 
appropriate where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent evaluation is assigned in the case 
of massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7121.  The criteria for 
these evaluations is exactly the same if rated as varicose 
veins under Diagnostic Code 7120.  

Prior to January 1998, phlebitis or thrombophlebitis was 
evaluated as 30 percent disabling where there was persistent 
swelling of the leg or thigh, increased on standing or 
walking one or two hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of the arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent evaluation was assigned for 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 100 percent evaluation was 
assigned for massive board like swelling with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118a, Diagnostic Code 7804 (1998).  A note to the 
diagnostic code adds that the 10 percent rating will be 
assigned, where the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  

A 10 percent rating may also be assigned for a superficial 
scar that is poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118a, Diagnostic Code 7803 (1998).  
Furthermore, a scar may be rated based on limitation of 
function of part affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 7805 (1998).  

Embolism, thrombosis or hemorrhage of the brain is rated 100 
percent disabling for 6 months.  Thereafter residuals are 
rated with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8007 to 8009.  

Paralysis of the seventh (facial) cranial nerve is rated 
dependent upon relative loss of innervation of facial 
muscles.  Where there is incomplete moderate paralysis a 10 
percent evaluation is assigned.  Where there is severe 
incomplete paralysis a 20 percent evaluation is assigned.  A 
30 percent evaluation is reserved for complete paralysis of 
the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
for increased evaluations for the disabilities at issue are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

Venous Insufficiency

With regard to the left leg, the evidence shows that the 
veteran has severe stasis dermatitis with persistent 
ulceration of the left leg.  While little to no edema has 
been shown, this approximates the criteria for entitlement to 
a 60 percent evaluation for left leg venous insufficiency.  
Prior to January 1998 the same rating would apply under the 
old criteria.  While he had little swelling shown, he had 
pigmentation eczema with ulceration.  

The Board considered whether the criteria for a higher 
evaluation were met under either the old or the new 
regulations.  However, the veteran has not shown massive 
board-like edema with constant pain at rest - the criteria 
for the higher 100 percent evaluation under the new 
regulations - or massive board-like swelling with severe and 
constant pain at rest - the criteria for a 100 percent 
evaluation under the version of the diagnostic code 
previously in effect.  The veteran has shown little to no 
edema or swelling of the leg and none of the medical records 
show complaints of severe and constant leg pain due to 
vascular insufficiency.  

The veteran has a small superficial scar from one of his leg 
ulcers.  He is not shown to have tender and painful scars 
from his leg ulcers or scars affecting function.  While the 
scar developed at the site of a leg ulcer due to venous 
insufficiency, it does not appear that the scar itself is 
poorly nourished such that the scar ulcerated repeatedly.  In 
any event assigning an evaluation for ulceration of the scar 
and the underlying evaluation for ulceration of the leg 
leading to the scar would violate the rule against pyramiding 
in 38 C.F.R. § 4.14.  

With regard to the right leg, the veteran has had little to 
no edema.  There has been some evidence of stasis dermatitis 
but no ulceration of the right leg.  This disability picture 
would more nearly approximate the criteria for a 20 percent 
evaluation under the new criteria than the criteria for the 
next higher evaluation of 40 percent.  To warrant a 40 
percent evaluation there would have to be persistent edema 
and either stasis pigmentation or eczema with or without 
intermittent ulceration.  There has been some evidence of 
stasis pigmentation or dermatitis but no showing of 
persistent edema.  In fact, overwhelmingly, no edema has been 
shown.  

However, under the old criteria in effect prior to January 
1998, the veteran arguably has met the criteria for a 30 
percent evaluation.  The 30 percent evaluation is for 
persistent swelling or moderate discoloration, pigmentation 
or cyanosis.  The criteria are not obviously conjunctive and 
therefore if either was shown the criteria for an increase 
would be established.  It is unclear whether the veteran's 
stasis dermatitis discoloration is moderate; however, because 
there is stasis dermatitis of the leg, affording him the 
benefit of the doubt, the criteria for a higher evaluation 
have been nearly approximated.  Therefore the claim for a 
higher initial evaluation must be granted.  

The Board did consider whether a higher evaluation of 60 
percent was met under the new criteria but concludes that the 
criteria have not been met or nearly approximated.  A 60 
percent evaluation requires persistent swelling subsiding 
only very slightly and incompletely with recumbency 
elevation, as well as pigmentation cyanosis, eczema, or 
ulceration.  The veteran has not shown persistent swelling of 
the right leg as noted before.  There has been some evidence 
of stasis dermatitis but no ulceration.  


Residuals of Stroke

The only identifiable residual of the veteran's stroke has 
been a slight facial droop. The evidence as to weakness in 
other parts of the body has been equivocal.  The veteran has 
shown at worst 4-/5 strength and overwhelmingly showed full 
strength.  

Also, he complained of memory loss and slurring of speech but 
there is no evidence of either.  The veteran's symptoms are 
consistent with the 10 percent minimum schedular rating under 
Diagnostic Codes 8007 to 8009.  It is illustrative that under 
Diagnostic Code 8207, a 10 percent rating is provided only 
for moderate loss of innervation of facial muscles.  

The criteria for a higher evaluation have not been met.  
Under Diagnostic Code 8207, a 20 percent evaluation is for 
severe incomplete paralysis of the facial muscles.  The 
veteran's slight facial droop is not consistent with a 
finding of severe incomplete paralysis of the facial muscles 
and no medical evidence of record suggests that the veteran 
suffers from that degree of impairment.  


Abdominal Aortic Aneurysm

As for the veteran's aneurysm, the minimum rating was 
eliminated when the criteria for rating cardiovascular 
disorders were revised.  However, as the criteria changed 
during the course of the veteran's claim he is entitled to 
application of those criteria.  To warrant a higher rating he 
would have to show impairment of organ function, increased 
size of the aneurysm to 5 centimeters or that exertion was 
precluded due to the aneurysm.  None of these were shown.  
The evidence shows the aneurysm to be stable.  No specific 
residuals of the aneurysm have been identified.  Therefore a 
higher evaluation would be inappropriate.  


COPD

With regard to the veteran's COPD, prior to the regulatory 
change in October 1996, the evidence shows that there was a 
question of obstructive airway disease and a history of 
pneumonitis.  The chest was clear.  The veteran reported in 
October 1994 that during the summer he had been able to walk 
for a mile stopping for shortness of breath.  COPD was 
described as moderate.  


By August 1996 though the COPD was described as significant 
and the veteran had an FEV-1/FVC ratio of 43 in December 
1995.  Under the criteria in effect prior to October 1996 
this is consistent with only a 30 percent evaluation.  There 
was no opinion that the veteran had severe impairment or 
marked impairment of health.  

However, with the advent of the new regulations in October 
1996, the veteran's December 1995 pulmonary function studies 
are consistent with an award of a 60 percent evaluation.  An 
assessment of severity of symptoms is not required.  A 60 
percent evaluation is available where pulmonary function 
tests show an FEV-1/FVC ratio of 40 to 55 percent.  

VA pulmonary function tests in February 1998 also met the 
criteria for a 60 percent evaluation.  His FEV-1 listed in 
the summary of results was between 40 and 55 percent of 
expected.  The RO used the FEV-1 after treatment rather than 
before treatment.  The regulation does not specify which is 
to be used.  Arguably the RO was correct in choosing the 
figure indicative of the veteran's level of functioning with 
treatment (in the same way that hearing loss would be 
measured with use of a person's hearing aid).  However, in 
the summary of results of the tests, the pretreatment figure 
for FEV-1 is listed.  The resolution of the question is not 
important because the official FEV-1/FVC ratio was between 40 
and 55 percent.  This satisfies the criteria for a 60 percent 
evaluation.  Not all criteria have to be shown for an 
increased evaluation.  38 C.F.R. § 4.21 (1998).  

As of the May 27, 1998 VA treatment for an exacerbation of 
COPD, the veteran did require oxygen therapy.  There is some 
question as to whether the veteran's degree of oxygen use was 
consistent with his degree of COPD.  However, the oxygen was 
clearly prescribed for an exacerbation of COPD.  In the 
absence of clear attribution of the oxygen therapy to another 
disorder, the criteria for a 100 percent evaluation are met.  

The criteria for a 100 percent evaluation were not met prior 
to May 27, 1998.  Under the old regulations there was no 
showing of pronounced, intractable, and totally 
incapacitating symptoms with dyspnea at rest or marked 
dyspnea and cyanosis on mild exertion.  This degree of 
impairment was not confirmed by chest x-rays or pulmonary 
function tests.  Under the new criteria, there was no showing 
of FEV-1 of less than 40 percent of predicted, FEV-1/FVC of 
less than 40 percent or DLCO (SB) of less than 40 percent of 
predicted.  There was no showing of right heart failure, 
right ventricular hypertrophy, pulmonary hypertension shown 
by echo or cardiac catheterization or episodes of acute 
respiratory failure.  The veteran made references to having 
used home oxygen prior to his hospitalization of May 1998 but 
there is no showing in the medical records of oxygen therapy 
until that time.  


Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
therefore considered the veteran for increased compensation 
under such criteria.  However, there has been no showing by 
the veteran of extraordinary or exceptional disability from 
the service connected disorders beyond that contemplated by 
the rating schedule; and therefore there exists no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for hearing loss, his 
appeal is denied.  

Entitlement to an initial 60 percent evaluation for venous 
insufficiency of the left leg is granted subject to the laws 
and regulations governing the payment of monetary awards.  

Entitlement to an initial 30 percent evaluation for venous 
insufficiency of the right leg is granted subject to the laws 
and regulations governing the payment of monetary awards.  

Entitlement to an initial evaluation in excess of 30 percent 
for COPD prior to October 7, 1996 is denied.  

Entitlement to an initial evaluation of 60 percent for COPD 
is granted from October 7, 1996 to May 26, 1998 subject to 
the laws and regulations governing the payment of monetary 
awards.  

Entitlement to an initial evaluation of 100 percent for COPD 
is granted effective May 27, 1996 subject to the laws and 
regulations governing the payment of monetary awards.  

Entitlement to an increased initial evaluation for residuals 
of a stroke is denied.  

Entitlement to an increased initial evaluation for an 
abdominal aortic aneurysm is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the Introduction above, the veteran submitted a 
document that can be construed as an NOD on the issues 
entitlement to an initial compensable evaluation for nicotine 
dependence and entitlement to an initial evaluation in excess 
of 30 percent prior to July 22, 1998 and effective November 
1, 1998 for coronary artery disease with postoperative CABG.  

Therefore to ensure that the veteran is afforded due process, 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issues of entitlement to an initial 
compensable evaluation for nicotine dependence and 
entitlement to an initial evaluation in excess of 30 percent 
prior to July 22, 1998 and effective November 1, 1998 for 
coronary artery disease with postoperative CABG pending a 
remand to the RO for further development as follows:

The RO should issue an SOC with a 
statement of appellate rights and 
procedures for completing an appeal.  

Thereafter, the case should be returned to the Board for 
appellate review if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







